Citation Nr: 0707660	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  06-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death. 

2.  Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1967 to 
November 1968.  The veteran died in January 1991.  The 
appellant is the surviving spouse of the veteran.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in November 2005, 
and a substantive appeal was received in January 2006.  


FINDINGS OF FACT

1.  In March 2004, the Board denied entitlement to service 
connection for cause of the veteran's death, and the 
appellant did not file an appeal.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for cause of 
the veteran's death has been received since the March 2004 
Board decision. 

3.  The veteran died in January 1991 at the age of 43.  A 
death certificate lists the immediate cause of death as 
destruction of vital centers due to two gunshot wounds to the 
head.

4.  During his lifetime, the veteran was not service 
connected for any disability.

5.  The veteran's death was not caused by a disability that 
manifested during the veteran's military service, nor did a 
service-connected disability substantially or materially 
contribute to cause his death.




CONCLUSIONS OF LAW

1.  The March 2004 Board decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the 
March 2004 Board decision denying service connection for the 
cause of the veteran's death; and thus, the claim for the 
cause of the veteran's death has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in her 
possession that pertains to her claim.  Thus, the Board 
concludes that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in June 2004, which was prior to 
the February 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  As the claim has 
been reopened and reviewed on the merits, the purposes of a 
Kent notice have been satisfied.
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes the 
veteran's death certificate, copies of service medical and 
personnel records submitted by the appellant, private 
treatment records submitted by the appellant, and VA hospital 
reports submitted by the appellant.  The police report 
concerning the veteran's death is also of record.  The Board 
notes that a February 2004 letter from the National Personnel 
Records Center (NPRC) to the appellant showed that all 
service medical records in its possession were sent to the 
appellant.  In a June 2004 letter to the appellant, the RO 
requested that the appellant submit all the original service 
medical records.  However, the appellant has only submitted 
copies and it is unclear whether the service medical records 
in the claims file are complete.  Nevertheless, as the RO has 
requested the original records from the appellant, as well as 
received a negative response from the NPRC in August 2004 to 
a request for service medical records, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision based on the evidence currently 
in the claims file.  As the record establishes that the 
veteran's death was by homicide, the appellant's theory of 
causation is patently inconsistent with the record, and there 
is no reasonable basis to attribute the cause of the 
veteran's death to service, medical opinion is not warranted 
in this case.  38 U.S.C.A. § 5103(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
There is no reasonable possibility that any further 
assistance to the appellant would be capable of 
substantiating her claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

II.  New and Material Evidence to Reopen Claim

The issue of service connection for the cause of the 
veteran's death was denied by the Board in a March 2004 
decision.  The appellant was informed of the March 2004 
decision, and she did not file an appeal.  Rather, she filed 
a motion for reconsideration, which was denied in June 2004.  
Under the circumstances, the Board finds that the March 2004 
decision became final.  38 U.S.C.A. § 7104.

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the March 2004 decision, additional evidence has become 
part of the record, including copies of service and personnel 
records submitted by the appellant, 1977 and 1979 VA hospital 
reports and private treatment records.  In its February 2005 
rating decision, the RO reopened the appellant's claim and 
then denied the issue on the merits.  Even though the RO 
reopened the claim, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board finds that the service medical records submitted 
since the March 2004 decision are new and material.  This 
evidence is not redundant of evidence already in the record 
at the time of the last final decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the veteran had any injuries or diseases 
while in service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection for Cause of Veteran's Death 

The appellant is claiming service connection for veteran's 
cause of death.  In a claim of service connection for the 
cause of the veteran's death, evidence must be presented that 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented 
showing that a service-connected disability is either the 
principal or contributory cause of death.  A service-
connected disability is the principal cause of death when 
that disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death must be causally connected to death and must have 
substantially or materially contributed to death; combined to 
cause death; or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant believes that the veteran's cause of death was 
related to his period of active duty in Vietnam.  The 
Certificate of Death showed that the veteran died of 
destruction of vital centers due to two gunshot wounds to the 
head.  A police report confirmed that the veteran was shot by 
another person with a revolver and that he subsequently died 
as a result of gunshot wounds.  Specifically, the police 
report indicated that witnesses claimed that the veteran 
started running toward the street and fell at which time he 
was shot.  The appellant has asserted that the veteran's 
physical disabilities that manifested during service 
prevented the veteran from running away from the gunman and 
saving his life.  

During his lifetime, the veteran was not service connected 
for any disabilities.  In numerous statements, the appellant 
has claimed that the veteran suffered from various physical 
ailments due to his service in Vietnam, including 
cardiovascular, skin, respiratory and psychiatric disorders 
as well as disorders due to exposure to herbicides and 
radiation.  The appellant submitted private treatment records 
from 1983 that showed that the veteran had sinusitis, 
gingivitis, hypertension and diabetes mellitus.  The 
appellant also submitted a 1979 VA hospital report, which 
showed the veteran suffered a massive heart attack.  However, 
there is no competent medical evidence of record showing that 
any of these disabilities contributed to the veteran's cause 
of death.  

Moreover, the claims file also includes alleged doctors' 
statements indicating that the veteran suffered from chronic 
disabilities due to exposure to herbicides and radiation in 
service.  However, the Board makes the following observations 
concerning the credibility of these statements.  First, the 
opinions given are very similar and at times mirror the 
numerous statements written by the appellant.  Further, the 
statements are handwritten on blank paper, not office 
stationary, which was again similar to paper used by the 
appellant when writing some of her statements.  Moreover, 
even if the Board accepts the veracity of these statements, 
there is no indication in them whether these doctors ever 
treated the veteran for any disabilities and whether these 
disabilities caused or contributed to the veteran's cause of 
death.  

The Board acknowledges that the appellant has also submitted 
copies of the veteran's service medical records, which appear 
to indicate that the veteran did have some disabilities when 
he was discharged from service.  However, as the veteran died 
due to gunshot wounds, there is no competent medical evidence 
to show that any of these disabilities caused or contributed 
to the veteran's cause of death.  The appellant has neither 
identified nor submitted any competent medical evidence that 
relates the veteran's claimed disabilities to his cause of 
death.

The Board notes that in support of her claim that the veteran 
could not ran away from the gunman, the appellant has also 
submitted a January 1977 VA hospital report, which allegedly 
showed that the veteran had paraplegia secondary to an 
airplane crash.  However, the Board finds that this report is 
not credible and thus, has no probative value.  The report 
indicated that the veteran had paraplegia.  However, the 
January 1991 police report showed that witnesses reported the 
veteran running.  Moreover, the veteran's name and social 
security number are of a different font type than the rest of 
the report and appear to have been typed over other 
information that had been whited out.  The report also stated 
that the patient was 28 years old.  However, the veteran was 
born in November 1947 and thus, he would have been 29 in 
January 1977.  Lastly, there is no indication of paraplegia 
on the veteran's service examination prior to discharge or on 
his discharge certificate from the United States Army 
Reserves five years later.  

The appellant has also submitted numerous statements 
concerning her contentions about the numerous chronic 
disabilities that the veteran had due to service.  The Board 
notes that the appellant's assertions alone are insufficient 
to support a grant of service connection.  It is undisputed 
that a lay person is competent to offer evidence as to facts 
within her personal knowledge.  However, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, whether a service-connected disability 
caused or substantially contributed to the veteran's death.  
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

Thus, based on the medical evidence of record, the Board must 
conclude that service connection for the cause of the 
veteran's death is not warranted.  The record is completely 
devoid of any medical evidence that relates a disability that 
manifested in service to the veteran's cause of death.  
Although the appellant believes that the veteran's death was 
due to active service, the record contains no competent 
medical evidence to corroborate this belief; and her claim is 
patently inconsistent with the record.  While there is some 
medical evidence that the veteran suffered from physical 
ailments during his lifetime, which may or may not have 
manifested during active service, he clearly died of a 
homicide.  The record contains no competent evidence that any 
disability that was incurred or aggravated in service caused 
or contributed to the veteran's death.  Therefore, a 
preponderance of the evidence is against the appellant's 
claim for the cause of the veteran's death.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  Nevertheless, service connection for the cause of the 
veteran's death is not warranted.  To that extent, the appeal 
is denied. 



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


